        Case 3:20-cr-00046-BAJ-SDJ        Document 25     11/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

MINUTE ENTRY
November 20, 2020
JACKSON, J.

UNITED STATES OF AMERICA
                                                             CRIMINAL
VERSUS
                                                             NO. 20-46-BAJ-SDJ
CLARENCE OMERR GREEN

      This matter came on this day for hearing on the defendant’s Motion to Suppress

(R. Doc. No. 12).

      PRESENT: Kashan Khan Pathan, Esq.
               Counsel for United States

                    R. Mark Upton, Esq.
                    Assistant Federal Public Defender

                    Clarence Omerr Green, Defendant

      The parties present brief opening statements to the Court.

      Sgt. Ken Camallo is sworn and testifies.

      Exhibits filed into the record.

      The Defense rests.

      The Government rests.

      The Court will allow the parties to file simultaneous post hearing briefs by

12/18/2020 which shall be limited to 5 pages in length.

      The Court requested Mr. Johnson to formally enroll in this case.

      Counsel for the United States presents argument.
       Case 3:20-cr-00046-BAJ-SDJ         Document 25   11/20/20 Page 2 of 2




      The defendant is remanded to the custody of the United States Marshal.

                                  *   *    *   *   *

N. Breaux/Reporter
CR 34b – T 4 hrs.
